Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  DETAILED ACTION
This Office Action is in response to the Applicant's communication filed on 08/18/2020. In virtue of this communication, claims 30 – 31, 33 have been canceled. Claims 1 – 29 and 32 are currently pending in the instant application.
Drawings
2.	The drawing (Fig. 3C) is objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “365” and “380”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1 – 9, 12, 15 – 21, 23 – 26, 29, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong et al. (hereinafter “Jeong”) (WO 2018/064477 A1).
Regarding claims 1 and 32, Jeong discloses a method for wireless communication at a first user equipment (UE) (i.e., a relay UE, see Fig. 7), comprising: 
determining one or more sidelink discontinuous reception parameters for sidelink communication with a second UE (i.e., a remote device, [0017]) (see [0016] for the relay UE directly configures DRX timing information and sidelinks (PC5) are the logical direct interface between devices, see [0026] – [0028] for dedicated Rx resource pool, which can be DRX, is specific for a sidelink between the relay UE and the remote UE, see [0040] for DRX parameters, which are DRX indication, DRX cycle, wake-up duration, assigned dedicated resources, etc.); and 
transmitting, to the second UE, an indication of the one or more sidelink discontinuous reception parameters, wherein the indication is transmitted over a sidelink communication link with the second UE (see [0026], [0030], [0035], [0036], [0040], [0114] for relay UE is directly inform the remote UE of the DRX configuration using the sidelink by sending DRX indication, DRX cycle, wake-up duration, or assigned dedicated resources).
Regarding claim 15, Jeong discloses a method for wireless communication at a first user equipment (UE) (i.e., a remote device, [0017]), comprising: 

discontinuously monitoring a sidelink communication link for a transmission from the second UE in accordance with the one or more sidelink discontinuous reception parameters (see [0013], [0015], [0021], [0024], [0042] for DRX may follow a DRX cycle where for a first period of time the UE is in an active state to monitor for a scheduling signal from the wireless network, and during the remainder of the DRX cycle the UE may enter into a sleep state if a scheduling message is not received; thus, the continual monitoring the sidelink is not desirable).
Regarding claim 23, Jeong discloses a method for wireless communication at a base station (i.e., eNB/gNB) comprising: 
configuring one or more sidelink discontinuous reception parameters for sidelink communication between a first user equipment (UE) (i.e., a relay UE) and a second UE (i.e., a remote UE) over a sidelink communication link (see [0016] for the eNB configures coordinated resources (or coordinated DRX timing information) for a relay UE and a wearable (or remote UE), see [0028], [0033] – [0035] for the eNB assigns the dedicated Rx resource pool, provides specific DRX configuration to the remote UE for the sidelink with the relay UE); and 
transmitting, to the first UE, a message indicating the one or more sidelink discontinuous reception parameters (see [0033] – [0035] for the configuration signal is 
Regarding claim 2, Jeong discloses wherein determining the one or more sidelink discontinuous reception parameters comprises: receiving, from a base station, a message indicating the one or more sidelink discontinuous reception parameters for the second UE (see [0028], [0033] – [0035]).
Regarding claim 3, Jeong discloses wherein determining the one or more sidelink discontinuous reception parameters comprises: selecting the one or more sidelink discontinuous reception parameters from a set of sidelink discontinuous reception parameters for the second UE (see [0114], [0122], [0134], [0142]).
Regarding claim 4, Jeong discloses wherein transmitting the indication of the one or more sidelink discontinuous reception parameters comprises: transmitting an indication of a destination identity (e.g., remote UE id) that corresponds to an identity of the second UE, wherein the one or more sidelink discontinuous reception parameters are identified based at least in part on the destination identity (see [0032], [0034], [0133]).
Regarding claims 5 and 6, Jeong discloses wherein transmitting the indication of the one or more sidelink discontinuous reception parameters comprises: transmitting the indication to the second UE via downlink control information, or a medium access control (MAC) control element, or a combination thereof, and transmitting the downlink control information to the second UE on a physical sidelink control channel (see [0017], [0040], [0072], [0105]).

Regarding claim 8, Jeong discloses receiving, from a base station (e.g., eNB), an indication of one or more discontinuous reception parameters for communicating with the base station, wherein the one or more discontinuous reception parameters are different from the one or more sidelink discontinuous reception parameters (see [0021], [0028]); and discontinuously monitoring for a transmission from the base station in accordance with the one or more discontinuous reception parameters (see [0013], [0015], [0021], [0024] for the relay UE configuring monitoring for a scheduling signal from the wireless network, and during the remainder of the DRX cycle the UE may enter into a sleep state if a scheduling message is not received. Thus, the UE can skip downlink channels from the wireless network to improve battery performance).
Regarding claim 9, Jeong discloses wherein discontinuously monitoring for the transmission from the base station comprises: powering down a first power amplifier for communicating with the base station in accordance with the one or more discontinuous reception parameters, the method further comprising: powering down a second power amplifier for the sidelink communication link in accordance with the one or more sidelink discontinuous reception parameters (see [0013], [0015], [0100] – [0104] for power management circuitry with amplifiers in order to power down for brief intervals of time and thus save power for the device).
Regarding claims 12, 21, and 29, Jeong discloses wherein the one or more sidelink discontinuous reception parameters comprises an on duration, an offset 
Regarding claim 16, Jeong discloses a receiving, from the second UE, an indication of the one or more sidelink discontinuous reception parameters, the indication received over the sidelink communication link, wherein the one or more sidelink discontinuous reception parameters are determined based at least in part on the received indication (see [0026], [0030], [0035], [0036], [0040], [0114] for relay UE is directly inform the remote UE of the DRX configuration using the sidelink by sending DRX indication, DRX cycle, wake-up duration, or assigned dedicated resources).
Regarding claims 17 and 18, Jeong discloses receiving the indication of the one or more sidelink discontinuous reception parameters from the second UE via downlink control information, or a medium access control (MAC) control element, or a combination thereof; and receiving the downlink control information from the second UE on a physical sidelink control channel (see [0017], [0040], [0072], [0105]).
Regarding claim 19, Jeong discloses receiving, from a base station (i.e., eNB), a message indicating the one or more sidelink discontinuous reception parameters for the second UE, wherein the one or more sidelink discontinuous reception parameters are determined based at least in part on the received indication (see [0021], [0028]).  
Regarding claim 20, Jeong discloses identifying the one or more sidelink discontinuous reception parameters based at least in part on a destination identity corresponding to an identity of the first UE (i.e., a remote UE id) (see [0032], [0034], [0133]), wherein discontinuously monitoring the sidelink communication link is based at 
	Regarding claim 24, Jeong discloses wherein transmitting the message indicating the one or more sidelink discontinuous reception parameters comprises: determining an identity of the second UE (see [0016] for a remote UE id); and transmitting, as part of the message, an indication of a destination identity (i.e., a remote UE id) that corresponds to the identity of the second UE, wherein the one or more sidelink discontinuous reception parameters are identified based at least in part on the destination identity (see [0032] - [0034], [0133]). 
Regarding claim 25, Jeong discloses transmitting, to the second UE, a second message indicating the one or more sidelink discontinuous reception parameters (see [0037], [0040]).
Regarding claim 26, Jeong discloses configuring one or more discontinuous reception parameters for communicating with the first UE, wherein the one or more discontinuous reception parameters are different from the one or more sidelink discontinuous reception parameters (see [0021], [0028], [0030]); and transmitting, to the first UE, an indication of the one or more discontinuous reception parameters (see [0033] – [0035]).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

6.	Claims 10, 11, 13, 14, 22, and 27 – 28 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (hereinafter “Jeong”) (WO 2018/064477 A1) as applied to claims 1, 15, and 23 above, in view of He et al. (hereinafter “He”) (Pub # US 2020/0344722 A1).
Regarding claims 10 and 27, Jeong discloses respective configurations of the one or more discontinuous reception parameters and the one or more sidelink discontinuous reception parameters, and a first frequency range for communicating with the base station and a second frequency range for the sidelink communication link (see [0013], [0015], [0114], [0116], [0136]).
Jeong does not disclose specifically that respective configurations of the one or more discontinuous reception parameters and the one or more sidelink discontinuous reception parameters are based at least in part on a first carrier for communicating with the base station and a second carrier for the sidelink communication link, a first frequency range for communicating with the base station and a second frequency range for the sidelink communication link, one or more bands of a primary land mobile network for the sidelink communication link, or a combination thereof. 
In an analogous art, He discloses respective configurations of the one or more discontinuous reception parameters and the one or more sidelink discontinuous reception parameters are based at least in part on a first carrier for communicating with the base station (i.e., Uu link when RRC is established with the gNB) and a second carrier for the sidelink communication link (i.e., sidelink when PC5-RRC is established), a first frequency range for communicating with the base station and a second frequency range for the sidelink communication link, one or more bands of a primary land mobile 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Jeong, and have respective configurations of the one or more discontinuous reception parameters and the one or more sidelink discontinuous reception parameters are based at least in part on a first carrier for communicating with the base station and a second carrier for the sidelink communication link, as taught by He, thereby provides support of DRX operation, mechanisms for sidelink power saving operation, and an enhanced resource allocation, as discussed by He (see He, [0329] – [0330]). 
Regarding claim 11, Jeong in view of He disclose receiving, from a base station, an indication of one or more discontinuous reception parameters for communicating with the base station, wherein the one or more discontinuous reception parameters are the same as the one or more sidelink discontinuous reception parameters; and discontinuously monitoring for a transmission from the base station in accordance with the one or more discontinuous reception parameters (see Jeong, [0013], [0015], [0021], [0024], [0028], and see He, [0330], [0338], [0357], [0370] – [0373] for the sidelink and Uu link operate in different carriers and DRX cycle configurations are same or different for the sidelink and Uu link). The motivation would provide support of DRX operation, mechanisms for sidelink power saving operation, and an enhanced resource allocation, as discussed by He (see He, [0329] – [0330]). 

Regarding claim 28, Jeong in view of He disclose configuring one or more discontinuous reception parameters for communicating with the first UE, wherein the one or more discontinuous reception parameters are the same as the one or more sidelink discontinuous reception parameters (see Jeong, [0021], [0028], [0030]); and transmitting, to the first UE, an indication of the one or more discontinuous reception parameters (see Jeong, [0033] – [0035]) (see Jeong, [0013], [0015], [0021], [0024], [0028], and see He, [0330], [0338], [0357], [0370] – [0373] for the sidelink and Uu link operate in different carriers and DRX cycle configurations are same or different for the sidelink and Uu link). The motivation would provide support of DRX operation, mechanisms for sidelink power saving operation, and an enhanced resource allocation, as discussed by He (see He, [0329] – [0330]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199. The examiner can normally be reached Monday-Friday: 9AM - 6PM (IFP).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-THUY T TRAN/           Primary Examiner, Art Unit 2645